Title: Joseph Marx to Thomas Jefferson, 27 September 1819
From: Marx, Joseph
To: Jefferson, Thomas


					
						sir
						
							Richmond
							27th sept 1819
						
					
					The papers enclosed in Your letter under the 20th as also the Bond, have been delivred at the office of the United States Bank, The members of the Board of Directors are fully satisfied of the ample security offerd, and of the promptness with which the call has been met
					The Counsel for that Institution has pointed out some desirable alterations, which however appear to be matter of Form, not affecting the substance, particulars of which the President or Cashier will hand You by the next Mail, in the mean it were probably best to postpone recording the Deed as intended
					I have the honor to be Respectfully
					
						sir Your most ob st
						
							Joseph Marx
						
					
				